Citation Nr: 1453977	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for patellofemoral syndrome of the left knee with medial meniscal tear.  

2.  Entitlement to a disability rating greater than 20 percent for thoraco-lumbosacral degenerative disc disease with strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1991 to February 1995.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, the Board remanded the case for further evidentiary development.  The claims on appeal were denied in an August 2013 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that on VA examination in July 2008, the examiner noted that the Veteran's back disability impedes her usual occupation in that after sitting for 30 minutes, she has to shift to stand for 30 minutes or she will have back pain.  The Veteran also reported that she takes medication during the day so she can get through the day at work.  See May 2008 Veteran statement.  However, the record shows that the Veteran is employed with VA.  See e.g., August 2010 VA examination (noting that pain in knees and back does not limit Veteran's employment).  Because the record shows that the Veteran is gainfully employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities, a TDIU has not been raised by the record and is not before the Board.  

The issue of entitlement to an increased rating for the patellofemoral syndrome of the right knee has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See December 2008 Veteran statement (requesting a separate evaluation of 10 percent for alleged right knee instability).  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  During the entire rating period on appeal, the Veteran's patellofemoral syndrome of the left knee with medial meniscal tear is manifested by pain, pain on motion, and limitation of extension of no more than 10 degrees.

2.  During the entire rating period on appeal, the Veteran's patellofemoral syndrome of the left knee with medial meniscal tear is not shown to be manifested by arthritis established by x-ray findings, recurrent subluxation, lateral instability, and limitation of flexion of 60 degrees or worse.  

3.  Prior to August 20, 2010, the Veteran's thoraco-lumbosacral degenerative disc disease with strain was manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; unfavorable and favorable ankylosis and incapacitating episodes were not shown.    

4.  From August 20, 2010, the Veteran's thoraco-lumbosacral degenerative disc disease with strain is manifested by forward flexion of the thoracolumbar spine limited to 50 degrees; forward flexion of the thoracolumbar spine limited to 30 degrees or less, unfavorable and favorable ankylosis, and incapacitating episodes are not shown.    

5.  For the entire period on appeal, the medical evidence does not show that the Veteran has a neurological impairment associated with the thoraco-lumbosacral degenerative disc disease with strain.


CONCLUSIONS OF LAW

1.  During the entire rating period on appeal, the criteria for a disability rating greater than 10 percent for patellofemoral syndrome of the left knee with medial meniscal tear have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5257, 5258, 5260, 5261 (2014).

2.  During the entire rating period on appeal, the criteria for a separate disability rating for recurrent subluxation, lateral instability, and limitation of flexion have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5257, 5258, 5260, 5261 (2014).

3.  Prior to August 20, 2010, the criteria for an increased rating of 40 percent, but no higher, for thoraco-lumbosacral degenerative disc disease with strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).  

4.  From August 20, 2010, the criteria for a rating greater than 20 percent for thoraco-lumbosacral degenerative disc disease with strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).  

5.  For the entire period on appeal, the criteria for a separate rating for a neurological impairment associated with the thoraco-lumbosacral degenerative disc disease with strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In May 2013, the Board remanded the case and directed the AOJ to contact the Veteran and request that she identify, provide information regarding, and complete authorizations for any private treatment provider from whom she has received post-service treatment for her service-connected left knee disability and back disability, specifically to include records from Dr. M., Blue Water Orthopedics, and any other identified private treatment provider from whom relevant records have not already been obtained.  The Board also directed the AOJ to advise the Veteran that if she fails to furnish any necessary releases for records, she should obtain the records and submit them to VA.  The Board also directed the AOJ to afford the Veteran new VA examinations if any additional treatment records indicate that the Veteran's left knee disability and/or back disability may have worsened since her most recent VA examination in August 2010.  

In a May 2013 letter, the AOJ asked the Veteran to complete and return VA Form 21-4142 for treatment from Dr. M. and from Blue Water Orthopedics.  The AOJ also asked the Veteran to identify and provide information regarding any other private treatment provider, and to complete authorizations for VA to obtain identified records.  The AOJ advised the Veteran that she may want to obtain and send the information herself.  There is no indication that the May 2013 letter was not sent to the Veteran's current address at that time, and there is no indication that the letter was returned as undeliverable.  

To this date, the Veteran has not responded to the May 2013 letter.  As a result, the AOJ was unable to obtain outstanding private treatment records.  The AOJ did obtain VA treatment records from August 2010 to August 2013 and associated these records with the claims file.  The AOJ found that these additional VA treatment records did not indicate that the Veteran's left knee disability and/or back disability may have worsened since her most recent VA examination in August 2010.  Therefore, the Veteran was not afforded new VA examinations.  The claims were then readjudicated in an August 2013 supplemental statement of the case.

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice by letter in February 2008, which discussed the evidence necessary to support the claims for an increased rating.  In this letter, the Veteran was also told how VA would assist her in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).



Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in July 2008 and August 2010.  There is no lay argument or medical evidence to indicate the existence of new symptomology or worsening of symptomology of the Veteran's left knee and thoracolumbar spine disabilities since the August 2010 VA examination.  The examiners each conducted medical examinations and together provide sufficient information regarding the Veteran's left knee and back disability manifestations such that the Board can render an informed determination.  The Board acknowledges that the Veteran, through her representative, argues that the August 2010 VA examination is inadequate because "additional functional loss of motion and movement was not acknowledged."  See November 2014 Informal Hearing Presentation.  However, the August 2010 VA examination report clearly considers whether there is additional functional loss on repetitive range of motion testing of the left knee and the thoracolumbar spine.  Thus, the Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

The Board acknowledges that there are relevant private treatment records that have not been obtained and associated with the claims file.  The Veteran reported that she has been treated with physical therapy and that she states this actually made the left knee symptoms worse.  See August 2008 VA orthopedic surgery consult.  The record also indicates that the Veteran had left knee surgery with a private provider in November 2008.  See December 2008 Veteran statement; August 2010 VA examination.  The Veteran reported that private treatment records should be located in her VA treatment records because VA referred her to her private providers.  Id.  However, private treatment records, to include the physical therapy records, treatment records from Blue Water Orthopedics, and the November 2008 private surgery records are not associated with the claims file.  As discussed above, in a May 2013 letter, the AOJ asked the Veteran to complete and return VA Form 21-4142 for treatment from Dr. M. and from Blue Water Orthopedics.  The AOJ also asked the Veteran to identify and provide information regarding any other private treatment provider, and to complete authorizations for VA to obtain identified records.  The AOJ advised the Veteran that she may want to obtain and send the information herself.  However, to this date, the Veteran has not responded.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA.    

Because there is no indication in the record that any other additional evidence that would possibly substantiate the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Left Knee Evaluation

The Veteran is currently evaluated at 10 percent for patellofemoral syndrome of the left knee with medial meniscal tear for the entire period on appeal under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5014.  The Veteran contends that her disability has worsened and the current rating does not accurately depict the severity of her condition.  

A veteran who has compensable arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  When a veteran's knee disability is evaluated under DC 5257 and x-ray findings of arthritis are present, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  To warrant a separate rating for arthritis based on x-ray findings and limited motion under Diagnostic Codes 5260 (limitation of flexion) or 5261(limitation of extension), the limited motion need not be compensable but must at least meet the criteria for a zero percent rating.  Separate ratings for limitation of motion of the leg under DC 5260 and DC 5261 may be assigned for the same joint.  See VAOPGCPREC 9-2004.   

Pursuant to DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint for rating purposes.  38 C.F.R. § 4.45.  

Under DC 5257, regarding recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and, a 30 percent maximum rating is warranted if such impairment is severe.  38 C.F.R. § 4.71a.

Under DC 5260, regarding limitation of flexion of the leg, a zero percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and, a 30 percent maximum rating is warranted for flexion limited to 15 degrees.  Id. 

Under DC 5261, regarding limitation of extension of the leg, a zero percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and, a 50 percent maximum rating is warranted for extension limited to 45 degrees.  Id.  

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  The Board notes that 20 percent is the maximum rating provided under DC 5258.  Id.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The Veteran reports that she cannot walk up stairs, bend down, or even bend her left knee past 90 degrees.  See February 2008 claim.  She reports that on cold days it really hurts, and walking up the stairs hurts really badly.  See May 2008 Veteran statement.  The Veteran also reports that her left knee symptoms include chronic daily pain, stiffness, weakness, limited range of motion, and instability.  See September 2008 notice of disagreement.  The Veteran also reports fatigue.  See September 2009 Form 9 Appeal.  

In an October 2008 written statement on a copy of an August 2008 VA orthopedic evaluation, the Veteran stated that she wears a brace as of September 8, 2008.  In an October 2008 letter, the Veteran reported that physical therapy helped with the muscles, but not with the buckling and the tenderness.  In a December 2008 written statement on a copy of the July 2008 VA examination, the Veteran reported that she wears a knee brace daily as of November 8, 2008.  In December 2008, the Veteran also submitted a request for a 20 percent evaluation for left knee instability with pain, and a 10 percent evaluation for injury of the meniscus (semilunar cartilage) of the knee with episodes of giving way, locking, or joint effusion that do not interfere with activities of daily living but that at times interfere with activities such as running and jumping.  

In the September 2009 Form 9 Appeal, the Veteran reported that she underwent left knee surgery to alleviate the unbearable limitations and pain her disability caused daily.  The Veteran reported that in addition to range of motion limitation, she can't walk up stairs, she can't put all of her weight on one leg, and there have been moments of locking and giving way.  

In an August 2007 VA treatment record, the Veteran complained of left knee pain especially during cold weather.  She also reported that her knee pops occasionally, and is bad when she goes up the stairs.  On physical examination, the Veteran was unable to flex her left knee beyond 90 degrees.  A November 2007 VA x-ray study of the left knee showed unremarkable exam.  In a February 2008 VA treatment record, the Veteran reported history of pain ongoing, worse when going up stairs, and occasional popping.  

On VA examination in July 2008, the Veteran reported that she has constant pain and decreased range of motion.  She described flare-ups as pain of 8/10, especially when going up and down stairs.  She said that physical therapy did not help, and medications help some.  It is noted that she does not use an assistive device or knee brace.  On active range of motion testing after three repetitions, the Veteran's left knee flexion was 0 to 85 degrees, pain at 85 degrees.  Extension was to 0 degrees.  Lachman test was positive on the medial side.  McMurray test was positive for medial joint line tenderness.  Grind test was positive.  There was no objective instability.  There was no edema or effusion, deformities, weakness, or fatigue found.  The examiner noted that additional limitation due to flare-ups cannot be determined without resorting to mere speculation.  The examiner noted that the July 2008 MRI of the left knee showed an impression of limited intrasubstance mucoid degenerative injury; slight tear into mesoscapula junction, posterior horn medial meniscus left knee; negative for joint fluid or other findings.  See July 2008 private MRI of left knee.  The diagnosis was service-connected patellofemoral syndrome, left knee medial meniscal tear.  

The Board acknowledges that in a December 2008 written statement on a copy of the July 2008 VA examination, the Veteran argued that though the July 2008 VA examiner noted that the toe walk, heel walk, and heel-to-toe was normal, she could not do these at all.  The Board finds that the contemporaneous objective medical findings by the July 2008 VA examiner regarding the Veteran's ability to ambulate outweighs the Veteran's subjective lay arguments regarding her ability to ambulate on prior examination several months before.  Therefore, the Board does not find that the Veteran's argument is sufficient to render the July 2008 VA examination inadequate.  

In a July 2008 VA treatment record, there was an assessment of arthritis of the left knee.  There is no indication that this assessment was based on x-ray findings. 

In an August 2008 VA orthopedic surgery consult, the Veteran complained of left knee pain.  She reported that when she squats down at times she has even had episodes where her knee tends to catch, and she has a difficult time straightening her knee.  She denied that her knee truly locks to where she was unable to move it.  She reported having pain anytime she bends the knee beyond 90 degrees, although it is noted that she has maintained reasonable motion.  She states that activity and walking causes left knee pain.  The Veteran denied swelling or giving way.  On physical examination, the Veteran ambulated with a normal gait.  Both knees appeared normal and symmetric. There was no effusion.  There was no left knee discomfort from 0 to 90 degrees.  There was some tenderness behind the medial collateral ligament and long the joint line with flexion from 90-130 degrees.  She did limit her active motion to approximately 125 degrees.  There was full extension against resistance.  The VA orthopedist noted that the McMurray's test exacerbates her pain, and he can actually feel the meniscus moving within the joint line reproducing her pain.  The left knee was found to be stable.  There is medial and posteromedial tenderness along the medial joint line.  The VA orthopedist noted that a review of MRI showed there are signal changes on the posterior horn of the medial meniscus consistent with a tear.  He did not see displaced fragments, the ligaments were normal, and the articular cartilage appeared normal.  The impression was symptomatic medial mescal tear, left knee.  

In a September 2008 private treatment letter from Bluewater Orthopedics, the Veteran reported intermittent buckling, giving way, and intermittent swelling.  On physical examination of the left knee, there was slight knee effusion.  Knee range of motion was full extension, 135 degree of flexion.  There was positive medial and joint line tenderness.  McMurray's test was moderately positive.  The knee was negative for lateral joint line tenderness.  There was good patellofemoral tracking.  There was a negative Lachman test.  The assessment was partial tear medial meniscus, left knee with slight knee effusion.  A left knee brace for support was recommended.  

In an October 2008 private treatment letter from Bluewater Orthopedics, it is noted that the Veteran has not had any improvement.  The Veteran still reports distinct medial joint pain and some occasional locking and buckling.  On physical examination, left knee range of motion was full extension and 135 degrees of flexion.  She had distinct medial joint line tenderness.  McMurray's test was positive.  Assessment was torn medial meniscus of left knee.  

In an October 2008 VA orthopedic surgery consult, an October 2008 orthopedic note was received from Bluewater Orthopedics and notes a plan for left knee arthroscopy with partial meniscectomy.  In a January 2009 VA treatment record, the Veteran was post-surgery for the left knee, with one trigger point that causes extreme pain.  There was normal range of motion of extremities and no edema.  

In a February 2009 VA orthopedic surgery note, the Veteran reported that she still has some pain in the front of her left knee.  It is noted that she underwent arthroscopy on the left knee and she reported that while this did help her symptoms on the medial side of her knee she now has some tenderness in the medial portal of the front of the knee.  She reported that she has made some progress in physical therapy.  The Veteran reported that she has been doing scar desensitization for her symptomatic scar.  On physical examination, the Veteran ambulated with a normal gait without any assistive devices.  The knee was noted as having two well-healed portals anteriority, consistent with her arthroscopic surgery.  There is no effusion.  Over the lateral portal there was no tenderness.  There was no pain when the portal was massaged or pressed.  The anteriomedial portal showed no significant signs of scarring or hypertrophic scar formation.  There was tenderness diffusely in the area up to maybe 2 cm around this area.  This appeared to be in the soft tissue anterior to the knee.  Range of motion was from 0 to 135 degrees.  McMurray's test was negative.  The knee was stable to ligamentous testing.  The assessment was mild anterior neuritic pain, symptomatic portal scar left knee.  The VA orthopedic surgeon noted a plan to continue rehabilitation and light massage of the scar, and to avoid activities or contact to the anterior knee that causes symptoms.  It is noted that he would expect this to improve over time.  The Veteran was instructed to contact the VA provider if she has any ongoing complaints or concerns or develops any redness, swelling, or mechanical symptoms in the knee.  

In a June 2009 VA treatment record, the Veteran reported that her knee is getting better.  On examination, there was normal range of motion of extremities and no edema.  

On VA examination in August 2010, the Veteran reported undergoing an arthroscopic partial medial meniscectomy in November 2008.  She reported that her pain initially went away for a little while but now it has come back.  She reported that the pain is worse with any type of weight-bearing or deep knee bending exercise.  She denied stiffness, weakness, flare-ups, and instability.  There was no inflammatory arthritis or prosthesis present.  It is noted that she does not wear a brace or assistive device.  On examination, the Veteran's left knee showed healed arthroscopic portal incisions, no evidence of infection, and no gross deformity.  She was focally tender around the medial joint line with no spasm, weakness, or fatigue.  It is noted that she has a severely antalgic gait favoring the right lower extremity and this causes her to walk slowly but beyond that no functional limitation on standing or walking, and she had no abnormal weight-bearing objective findings.  On range of motion testing, "flexion was from 10 degrees short of full extension to 90 degrees of flexion with pain in the last 5 degrees of terminal extension and flexion and extension was to 5 degrees short of full extension with pain precluding her to go any further."  Though this range of motion finding is unclear, the Board resolves doubt in favor of the Veteran and construes this range of motion finding in the manner most favorable to the Veteran.  Accordingly, the Board concludes that extension was limited to 10 degrees, and flexion was limited to 90 degrees with pain at 85 degrees.  The Veteran's left knee was stable and had a positive McMurry testing for pain for the menisci.  There was no popping or catching.  On repetitive range of motion testing, limitation due to painful motion, weakness, fatigue or incoordination was noted, and range of motion and pain values were unchanged from baseline testing.  As the Veteran was not having a flare, the examiner opined that it would be speculation for him to report limitation during a flare. The examiner reviewed diagnostic studies of the left knee and noted that the July 2008 MRI report that shows mucoid decongestion of her medial meniscus of her left knee.  The Veteran was diagnosed with left knee medial meniscus tear status post partial medial meniscectomy and with residuals to include synovitis.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  48 C.F.R. § 4.21.  

The Veteran's left knee patellofemoral syndrome with medial meniscal tear is currently rated under DC 5014 (pertaining to osteomalacia).  The Board notes that a December 1995 rating decision granted service connection for left knee patellofemoral syndrome and assigned a 10 percent rating under DC 5257 (pertaining to recurrent subluxation or lateral instability).  The RO expressly assigned the evaluation based on evidence of painful motion in the June 1995 VA examination, and the RO indicated no evidence of recurrent subluxation or lateral instability.  Yet, the RO apparently arbitrarily assigned the evaluation under DC 5257.  Then, in the August 2008 rating decision, the RO denied an increased rating for the left knee disability and assigned the evaluation under DC 5014 (pertaining to osteomalacia).  The Board notes that the RO expressly assigned the evaluation based on evidence of limitation of range of motion and indicated no evidence of softening of the bones.  Yet, the RO apparently arbitrarily reassigned the evaluation under DC 5014.  

Because the December 1995 rating decision reflects that service connection was granted and the disability rating was assigned for the Veteran's left knee patellofemoral syndrome that is manifested by painful motion, the Board concludes that the assignments of DC 5257 and DC 5014 were in error.  The Board deems DC 5261 to be the most appropriate because it contemplates the left knee impairment that was service-connected in the December 1995 rating decision, and it contemplates the Veteran's recurrent compensable impairment of limitation of extension.  Accordingly, the Board concludes that Veteran's residuals of a left knee injury is most appropriately rated under DC 5261. 

The Board has considered the rating criteria under DC 5257, which provides ratings for recurrent subluxation or lateral instability of the knee.  The Board acknowledges the Veteran's subjective reports of instability and buckling of the left knee.  See e.g., September 2008 notice of disagreement.  However, the Board considers the determination as to the existence and severity of left knee recurrent subluxation or lateral instability beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay reports of lateral instability of the left knee is also not competent evidence, although the Veteran's observed symptoms may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that she has lateral instability of the left knee is of no probative value.  On the other hand, the medical professionals in this case have the requisite medical expertise to render significantly probative opinions as to the existence of recurrent subluxation and lateral instability of the left knee.  

The Board acknowledges that there is lay and objective evidence of instability of station.  See e.g., September 2008 private treatment letter from Bluewater Orthopedics (recommending knee brace for support); December 2008 Veteran note (indicating use of brace).  However, there is no medical evidence to support a finding of lateral instability of the left knee during the rating period on appeal.  See e.g., July 2008 and August 2010 VA examinations.  There is also no medical evidence to support a finding of recurrent subluxation.  See e.g., September 2008 private treatment letter from Bluewater Orthopedics (showing good patellofemoral tracking).  Because the medical evidence does not show objective evidence of  recurrent subluxation or lateral instability of the left knee, a separate rating under DC 5257 is not for application.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.        

Regarding the rating criteria under DC 5261, when considering pain and functional loss due to the Veteran's pain, the evidence shows that during the entire rating period on appeal, left knee extension is at most limited to 10 degrees.  See August 2010 VA examination.  These findings, however, do not more nearly approximate or equate to limitation of extension of 15 degrees, even when considering additional functional loss and additional loss of range of motion due to pain, pain on movement, swelling, fatigue, weakness, instability of station, disturbance of locomotion, stiffness, and incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the Veteran's left knee has limitation of extension of 10 degrees, but the evidence does not show limitation of extension of 15 degrees or worse, a disability rating greater than 10 percent is not warranted under DC 5261.  38 C.F.R. § 4.71a.

Regarding the rating criteria under DC 5260, when considering pain and functional loss due to the Veteran's pain, the evidence shows that during the entire rating period on appeal, left knee flexion is at most limited to 85 degrees.  However, the medical findings do not more nearly approximate or equate to limitation of flexion of 60 degrees, even when considering additional functional loss and additional loss of range of motion due to pain, pain on movement, stiffness, swelling, fatigue, weakness, instability of station, disturbance of locomotion, stiffness, and incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the Veteran has left knee limitation of flexion of 85 degrees, but the evidence does not show limitation of flexion of 60 degrees or worse, the Veteran's left knee limitation of flexion does not warrant a zero percent rating under DC 5260.  Therefore, a separate rating under DC 5260 is not for application.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 9-2004.  Also, because the Veteran's left knee disability warrants a compensable disability rating for limitation of motion under DC 5261 (limitation of extension), and because there is no indication that the assessment of arthritis in July 2008 was established by x-ray findings, a 10 percent rating for noncompensable limitation of motion, namely limitation of flexion, under DC 5003 for arthritis is not for application.  38 C.F.R. § 4.71a, DC 5003.  

The Board has considered the rating criteria under DC 5258, which provides for a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  The Board acknowledges that there is medical evidence of meniscal tear and subjective evidence of frequent episodes of locking and pain.  The Board also acknowledges that in a September 2008 private treatment letter from Bluewater Orthopedics, there was slight knee effusion.  However, there is no other medical evidence of effusion.  The Board concludes that one medical notation of slight effusion does not support a finding of frequent episodes of effusion.  Because there are not frequent episodes of effusion, DC 5285 is not applicable.  38 C.F.R. § 4.71a.

The Board notes that though the Veteran has reported episodes of locking, there is no lay or objective evidence of ankylosis.  See e.g., August 2008 VA orthopedic surgery consult (Veteran reported knee does not lock to where she cannot move it).   Therefore, DC 5256 is not applicable.  Id. 

The Board has also considered the potential applicability of scar ratings pursuant to 38 C.F.R. § 4.118.  The Board acknowledges that a February 2009 VA orthopedic surgery note showed tender scar of the Veteran's left knee following her November 2008 left knee operation.  The VA orthopedic surgeon noted that he would expect this to improve over time, and the Veteran was instructed to contact the VA provider if she has any ongoing complaints.  There is no other indication in the record of painful scar, and the Veteran did not follow-up with any further complaints of symptomatic scar.  The Veteran also has not asserted that the scarring has caused any functional impairment after February 2009.  Also, the scarring is not shown to be at least six inches (39 cm) or unstable.  See 38 C.F.R. § 4.118, DCs 7801-7804.  Significantly, on VA examination in August 2010, the Veteran's left knee showed healed arthroscopic portal incisions, no evidence of infection, no gross deformity, and the Veteran did not complain of symptomatic scar.  For these reasons, the Board finds that the Veteran's symptomatic scar noted in February 2009 was temporary and the preponderance of the evidence does not support a finding of functional impairment due to scarring after February 2009.  See 38 C.F.R. § 4.10 (the basis of disability evaluations is the ability of the body or part of the body to function under the ordinary conditions of daily life including employment).  Accordingly, the Board concludes that the criteria for compensable ratings for scarring are not applicable.  

At no point during the applicable rating period have the criteria for a rating higher than 10 percent been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Back Evaluation

The Veteran's thoroco-lumbosacral degenerative disc disease with strain is currently evaluated at 20 percent disabling for the entire period on appeal under 38 C.F.R. § 4.71a, DC 5237-5243.  See generally 38 C.F.R. § 4.27 (preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen).  The Veteran contends that her disability has worsened and the ratings do not accurately depict the severity of her disability.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

Under the General Rating Formula, 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The Veteran reports back pain and that she cannot stand too long, lie down without a pillow between her knees, or sit for too long.   See February 2008 claim.  The Veteran also reports back symptoms of limitation of motion, pain on motion and tenderness to palpation.  See September 2008 notice of disagreement.  

In December 2008, the Veteran submitted a request for a 40 percent rating for degenerative arthritis of the lumbar and thoracic spine with unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  She also requested a 20 percent rating for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

In a December 2008 written statement on a copy of the July 2008 VA examination, the Veteran noted that she uses a TENS machine for muscle spasm.  The Veteran indicated that though the July 2008 VA examination noted no paravertebral muscle spasms, the Veteran stated she has occasional muscle spasms, and she cannot move when these flare up.  She also noted that she uses a TENS machine for stiffness, 20 minutes with ice two times daily. 

A November 2007 VA x-ray study of the thoracic spine showed mild thoracolumbar scoliosis, minimal spondylosis.  The x-ray study also showed a finding of no impingement of the cord.  

In a November 2007 private record from Open MRI of Fort Walton, Veteran reported worsening mid-back pain and right shoulder pain and numbness.  The MRI of the thoracic spine showed early disk degeneration present at several levels.  

In a February 2008 VA treatment record, Veteran complained of back pain.  On examination, the Veteran had a normal gait.  

On VA examination in July 2008, the Veteran denied episodes of incapacitation in the past 12 months.  The Veteran reported back pain in the lumbar spine and radiating up to the midthoracic spine.  She did not report flare-ups.  On examination, the Veteran's gait was normal and posture was normal.  She had palpable tenderness along the thoracolumbar spine.  Findings were negative for paravertebral spasms.  On active range of motion testing after three repetitions, the Veteran's thoracolumbar spine forward flexion was 0 to 35 degrees, with pain throughout range of motion.  There was tenderness to palpitation at the thoracolumbar spine.  The examiner noted that the July 2008 x-ray of the lumbar spine showed an impression of extensive degenerative changes, DDD [degenerative disc disease] L1-L2 and L4-L5.  The diagnosis was service-connected lumbosacral strain, lumbar DDD L1-L2 and L4-L5, and thoracic early degenerative disc disease.  

In a December 2008 VA physical therapy note, the Veteran was issued a TENS Unit for therapy.  In a January 2009 VA treatment record, the Veteran was assessed with chronic back pain and instructed to continue with TENS unit and exercises.  

On VA examination on August 20, 2010, the Veteran reported that she has constant pain mainly in the lumbar spine, and it is of mild to moderate severity.  She denied flare-ups or constitutional symptoms.  She reported that she can stand normally although it does hurt her to stand for extended periods of time and she can walk greater than a block.  She denied incapacitating episodes in the last 12 months.  Physical examination of the spine showed a focal area of tenderness of the lumbar region, no spasm, no weakness.  The Veteran had a normal posture and besides an antalgic gait that leads her to walk somewhat slowly, she had no other gait abnormalities.  She is noted as not using any ambulatory devices.  She had no favorable ankylosis of the thoracolumbar spine.  On range of motion testing of the thoracolumbar spine, forward flexion was from 0 to 70 degrees with pain from 50-70 degrees.  On repetitive range of motion testing, range of motion and pain values were unchanged from baseline testing.  As the Veteran was not having a flare, the examiner noted that it was be speculation for him to report limitation during a flare.  Neurologic examination showed normal deep tendon reflexes and normal sensory motor testing in bilateral upper and lower extremities.  The examiner reviewed the July 2008 x-ray report of the lumbar spine and noted that it shows degenerative disk disease between L1 and L2 and L4 and L5.  The Veteran was diagnosed with lumbar degenerative disk disease multilevel L1-L2 and L4-L5.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's thoroco-lumbosacral degenerative disc disease with strain is currently rated under DC 5237-5243.  Any disability of the spine is rated under either the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Both formulas shall be considered no matter what diagnostic code is assigned.  Because DC 5237-5243 contemplates the Veteran's orthopedic symptoms and the Veteran's diagnoses of strain and disc disease, the Board concludes that the Veteran is appropriately rated under DC 5237-5243.

The Board has considered the criteria under DC 5003, pertaining to degenerative arthritis.  The Board notes a January 2011 VA treatment record notes that the Veteran's November 2007 MRI report showed mild arthritis.  However, because occasional incapacitating exacerbations are not shown, a disability rating greater than 10 percent under DC 5003 is not warranted.  See 38 C.F.R. §§ 4.45, 4.71a, DC 5003.  Accordingly, the Veteran's arthritis will be rated on the basis of limitation of motion of the thoracolumbar spine, as discussed below.  38 C.F.R. § 4.71a, DC 5003.  

The Veteran's thoracolumbar spine disability is currently rated as 10 percent disabling for the entire period on appeal.  However, the objective evidence shows that different ratings are warranted for the periods prior to and from August 20, 2010.  Therefore, the Board finds that the staged rating periods discussed below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to August 20, 2010

Regarding the General Formula, when considering pain and functional loss due to pain on movement, the evidence shows that prior to August 20, 2010, forward flexion of the thoracolumbar spine was limited to 30 degrees or less.  38 C.F.R. § 4.7; July 2008 VA examination (showing forward flexion of 0 to 35 degrees, with pain throughout range of motion).  However, even when considering additional functional loss due to the DeLuca factors, the Veteran's thoracolumbar spine range of motion did not equate to or approximate favorable or unfavorable ankylosis.  The Board acknowledges that on VA examination in July 2008, the Veteran had pain throughout range of motion testing.  However, the July 2008 VA examiner expressly noted that there was no favorable ankylosis, and though there was pain throughout range of motion testing, the evidence shows that the Veteran was still able to perform range of motion testing without evidence of fixation of the spine at any degree.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (5).  For these reasons, the Board finds that the Veteran's thoracolumbar spine disability is not manifested by ankylosis, favorable or unfavorable.  

Because forward flexion of the thoracolumbar spine was limited to 30 degrees or less, and there is no evidence of favorable or unfavorable ankylosis, an increased rating of 40 percent, but no higher, prior to August 20, 2010, is warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

As to rating the disability based on incapacitating episodes, there is no lay or medical evidence of incapacitating episodes.  Therefore, the Veteran does not meet the criteria for the next higher rating of 60 percent under DC 5243.  

From August 20, 2010

Regarding the General Formula, when considering pain and functional loss due to pain on movement, the evidence shows that from August 20, 2010, forward flexion of the thoracolumbar spine was at most limited to 50 degrees.  See August 20, 2010 VA examination.  The medical findings do not more nearly approximate or equate to forward flexion of the thoracolumbar spine of 30 degrees or less, even when considering the Deluca factors.  Further, upon repetitive motion, there was no additional functional loss.  Because from August 20, 2010, forward flexion of the thoracolumbar spine was at most limited to 50 degrees, and is not shown to be limited to 30 degrees or less, and there is no evidence of favorable or unfavorable ankylosis, a rating greater than 20 percent from August 20, 2010, is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

As to rating the disability based on incapacitating episodes, there is no lay or medical evidence of any incapacitating episodes.  Therefore, the Veteran does not meet the criteria for the next higher rating of 40 percent under DC 5243.  

From August 20, 2010, at no point have the criteria for a rating greater than 20 percent been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 20 percent is warranted from August 20, 2010, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

The Board acknowledges the Veteran's argument that since the spine is split up by three different categories [cervical, thoracic, and lumbar segments], separate evaluations for arthritis for each part of the spine, and not a combined evaluation, is warranted.  See October 2008 Veteran statement; September 2009 Form 9 Appeal.  To support this argument, the Veteran submitted a U.S. Court of Appeals for Veterans Claims case, in which a veteran claimed for increased ratings for separately service-connected and evaluated lumbar and thoracic spine disabilities.  However, the Board must be adjudicate each claim based on the specific facts of the case, and the facts here do not warrant a separate ratings based on impairments of the separate segments of the spine.  For example, the Veteran is not service-connected for a cervical spine disability.  Further, the Board is bound by the law as in effect, and the law provides separate evaluations for disability of the thoracolumbar spine segments together.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (6).  Therefore, the Veteran's argument is without merit.  

The Board also acknowledges the Veteran's argument that her arthritis should be rated separately from her strain since they are two different things.  See October 2008 Veteran statement.  The Board is bound by the law as in effect, and the law provides that evaluation of the same back disability manifestation under different diagnoses is to be avoided; therefore, separate evaluations for the Veteran's back symptoms, such as limitation of motion and pain, under different diagnoses, are not warranted.  See 38 C.F.R. § 4.14.  

Neurological Impairment

Regarding separate ratings for neurological impairments, the General Formula requires consideration of neurological findings, to include bladder or bowel impairment.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  The Board notes that the Veteran was denied service connection for decreased sensation in the right posterior midscapular area (claimed as upper back and right shoulder numbness) associated with thoroco-lumbosacral degenerative disc disease with strain in an August 2008 rating decision, and the Veteran did not submit a notice of disagreement as to this adverse determination.  Nevertheless, the Board will consider whether a separate rating is warranted for a neurological impairment associated with the service-connected back disability on appeal.  Id.

The Veteran claims that she has a back and right shoulder neurological impairment that is associated with the thoroco-lumbosacral degenerative disc disease with strain.  See e.g., February 2008 and May 2008 Veteran statements.  The Board acknowledges that the Veteran has submitted several printouts of online medical treatises regarding cervical radiculopathy and other neurological impairments that may result from a back disability.  See e.g., medical treatises received May 2008.  However, as these treatises do not indicate the Veteran's specific neurological diagnosis and symptomatology, the Board finds them of no probative value.  

The Veteran reports that she gets numbness in her right shoulder area on some days.  See February 2008 claim.  The Veteran contends that the numbness in her shoulder is caused by the arthritis in her spine.  See May 2008 Veteran statement.  She reports that the numbness starts in her thoracic spine and radiates up to her shoulder.  The Veteran contends that the numbness in her shoulder is caused by the spinal nerves "touching the bones close to [the] spine and are being pinched and causes the numbness to shoot out up to my shoulder."  Id.

In a November 2007 private MRI report from Open MRI of Fort Walton, the Veteran reported worsening mid back pain and right shoulder pain and numbness.  

On VA examination in July 2008, the examiner reviewed the claims file and noted a history of right shoulder neuropathy.  The Veteran reported that her lumbar pain radiates upward to include thoracic pain, causing right shoulder neuropathy on the posterior scapula area.  She reported a diagnosis of right shoulder neuropathy, onset in about 2003.  She reported paresthesia and pain every day.  The Veteran reported that she is not getting any treatment for this.  She also reported a decrease in sensation in the right posterior midscapular area.  On examination, the examiner noted "deep tendon reflexes 2/4 equal and bilateral triceps biceps brachioradialis patellar and Achilles."  The examiner noted that that strength testing and sensation was normal in the extremities, except for subjective numbness in the right midscapular area.  The examiner also noted that the July 2008 x-ray of the lumbar spine showed an impression of extensive degenerative changes, DDD [degenerative disc disease] L1-L2 and L4-L5.  The examiner diagnosed the Veteran with "right shoulder neuropathy.  No objective findings to support the diagnosis."  After reviewing the claims folder and the x-ray report, the examiner opined that the numbness in the right shoulder and upper back is less likely than not the result of or related to the service-connected lumbosacral strain.

In a June 2009 VA treatment record, the Veteran reported pain in her right wrist for one month.  She noted that she uses the computer a lot and using the mouse seems to make it worse.  She also reported pain and tingling to right hand with positive Tinel's sign.  A physical examination was conducted, and the assessment was "wrist pain, carpal tunnel, repetitive wrist stress disorder."  

On VA examination in August 2010, the Veteran did not report any neurological symptoms associated with her back disability.  The examiner noted that neurological examination showed normal deep tendon reflexes and normal sensory motor testing in bilateral upper and lower extremities.  No neurological impairment was diagnosed.  

In a January 2011 VA treatment record, the Veteran reported shoulder pain, and was assessed with right shoulder bursitis.  In a later January 2011 VA treatment record, the Veteran reported that she has "occasional nerve twinges in back."  The provider noted that there was no radiculopathy and that the 2007 MRI showed only mild arthritis.  The provider also noted that the Veteran would bring her newest MRI report for review.   

The Board notes that in a March 2011 VA treatment record, the Veteran reported right arm numbness and tingling, and stated that the index of her right hand is numb.  She complained of many months history of second finger numbness, no other symptoms.  The assessment was "numbness finger," and the EMG [electromyogram] was noted as showing a normal exam.  

In a July 2011 VA treatment record, the Veteran reported middle back and right shoulder pain.  

In a September 2011 VA orthopedic surgery consult, the Veteran reported pain in her right shoulder, with no specific date of onset.  The impression was right shoulder impingement syndrome and possible mild calcific tendinitis.  The Veteran was given a right shoulder steroid injection.  

In March 2012, the Veteran reported pain in her right shoulder.  She stated that the September injection worked really well but it was wearing off in the last few days.  She was diagnosed with recurrent right shoulder subacrominial impingement syndrome, possible mild calcific tendinitis.   The Veteran was given another right shoulder steroid injection.  It is noted that the reason for treatment (diagnosis, condition or indication) was painful, worn, or injured joint.  

In a June 2012 VA orthopedic surgery consult, the Veteran presented for VA treatment to follow up on her right shoulder.  She stated that her right shoulder is actually doing quite well as she had a steroid injection in March for her symptoms.  She stated that she has complaints now more down at the elbow.  It is noted that the Veteran does work in an office and does quite a bit of office work utilizing a keyboard and mouse that does cause repetitive stress to her area of pain.  A physical examination was conducted, and the impression was right lateral elbow epicondylitis, and normal shoulder exam.   

The Board acknowledges that the Veteran is competent to report her observations and symptoms, such as numbness in her upper back and right shoulder.  However, the Board considers the determination as to the diagnosis and etiology of a neurological impairment beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay contentions as to diagnosis and etiology of her neurological symptoms are also not competent evidence, although the Veteran's observed symptoms may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that she has a neurological impairment, e.g., radiculopathy, associated with her service-connected back disability is of no probative value.  On the other hand, the medical professionals in this case have the requisite medical expertise to render significantly probative opinions as to the diagnosis and etiology of the Veteran's neurological impairment.  Further, the VA examiners' opinions in this case are of significant probative value as they based their opinions on review of the Veteran's history and lay statements.  

The medical evidence in this case is uncontroverted and does not support a finding that during the appeal period the Veteran has a neurological impairment of the back and right shoulder associated with thoroco-lumbosacral degenerative disc disease with strain.  Therefore, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a neurological impairment associated with her service-connected back disability, and a separate rating for such a neurological impairment is not for application.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for thoraco-lumbosacral degenerative disc disease with strain, rating by the Board during the appeal period as 40 percent disabling prior to August 20, 2010, and 20 percent disabling from August 20, 2010; patellofemoral syndrome of the left knee with medial meniscal tear, rated as 10 percent disabling; patellofemoral syndrome of the right knee, rated as 10 percent disabling; and, dilatation and curettage laparascopy and right salpingectomy, rated as noncompensable.  The Veteran has at no time during the period under consideration indicated that she believes that the schedular criteria for these disabilities do not adequately describe or reflect her symptomatology.  Further, the Veteran has at no point during the current appeal indicated that her service-connected left knee disability and back disability results in further disability when looked at in combination with her other service-connected disabilities.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her service-connected patellofemoral syndrome of the left knee with medial meniscal tear, which is manifested by pain, pain on motion, and limitation of extension of no more than 10 degrees, and her service-connected thoraco-lumbosacral degenerative disc disease with strain, which is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less prior to August 20, 2010, and forward flexion of the thoracolumbar spine limited to 50 degrees from August 20, 2010.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by her symptoms of pain, pain on movement, restricted or excess movement of the joint, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, stiffness, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


	(CONTINUED ON NEXT PAGE)















ORDER

Entitlement to a disability rating greater than 10 percent for patellofemoral syndrome of the left knee with medial meniscal tear is denied.  

Prior to August 20, 2010, entitlement to an increased disability rating of 40 percent, but no higher, for thoraco-lumbosacral degenerative disc disease with strain is granted, subject to the law and regulations governing the payment of monetary benefits.  

From August 20, 2010, entitlement to a disability rating greater than 20 percent for thoraco-lumbosacral degenerative disc disease with strain is denied.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


